MONROE, J.
Plaintiff claims, from the administrator of her deceased husband, $3,-687.96, with interest, for property and money, constituting part of her paraphernalia, said to have been turned over to her husband during the marriage and used by him. There were one or two exceptions filed, and the petition was made more specific, after which defendant pleaded the general issue. The judge a quo found it established by the evidence that the deceased husband collected a certain sum, of $500, for plaintiff’s account, and did not turn it over to her, and he gave judgment for that amount, rejecting the claim sued on in other respects. Defendant has appealed, and plaintiff has answered, praying for an increase in the award; but the point is not pressed, and our examination of the record leads us to the conclusion that the case has been correctly decided. The item of $500 is shown to have been part of a larger amount which plaintiff, before, or about the time of, her marriage, loaned to *439Crawford P. McHenry. . McHenry testifies tliat lie paid it to plaintiff’s husband, and plaintiff testifies that her husband never gave it to her. There is some suggestion on the part of the defense that the money belonged to the succession of plaintiff’s first husband; but that is not proved, and it would not affect the case, if it were.
The judgment appealed from is accordingly affirmed.